Citation Nr: 0000384	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-11 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1. Entitlement to secondary service connection for an 
acquired psychiatric disorder.

2. Entitlement to an increased rating for lumbosacral strain 
with degenerative changes status post laminectomy, 
currently evaluated as 60% disabling.

3. Entitlement to an increased rating for residuals of a left 
foot injury with ulceration of the plantar surface of the 
first metatarsal bone, and post-operative residuals of 
excision of an ulcer with a left plantar flap, currently 
evaluated as 20% disabling.

4. Entitlement to an increased rating for left hip 
degenerative joint disease, currently evaluated as 10% 
disabling.

5. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1985 to June 
1987.  This appeal originally arose from a September 1997 
rating action which increased the rating of the veteran's 
left foot disorder from 0% to 10%.  By rating action of 
February 1998, the RO increased the rating of the veteran's 
left foot disorder from 10% to 20%; the matter of a rating in 
excess of 20% remains for appellate consideration.

This appeal also arises from March 1998 rating actions which 
denied a T/R, and a July 1998 rating action which denied 
secondary service connection for an acquired psychiatric 
disorder, and increased ratings for low back and left hip 
disorders.

In November 1998, the veteran and a friend gave testimony at 
a hearing before a hearing officer at the RO.
 


REMAND

In his December 1997 Substantive Appeal (SA) with respect to 
the issue of an increased rating for a left foot disorder, 
and in his June 1998 SA with respect to the T/R issue, the 
veteran requested a hearing before a Member of the Board of 
Veterans Appeals (Board) at the RO.  In his August 1998 SA 
with respect to the psychiatric secondary service connection 
issue and the low back and left hip increased rating issues, 
the veteran requested both a hearing before a Member of the 
Board at the RO, as well as a hearing before a hearing 
officer at the RO.  In November 1998, the veteran and a 
friend gave testimony at a hearing before a hearing officer 
at the RO.  

By letter of November 1999, the Board requested the veteran 
to clarify whether he wanted a hearing before a Member of the 
Board at the RO or in Washington, D.C., or whether he no 
longer wanted a hearing.  The veteran responded in December 
1999 that he wanted a hearing before a Member of the Board at 
the RO.  Under the circumstances, this case is REMANDED to 
the RO for the following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.  

After the hearing has been held, the case should be returned 
directly to the Board for further appellate consideration.  
No further action on the part of the RO is required with 
respect to the issues on appeal.  The RO need not 
readjudicate the claims, and a Supplemental Statement of the 
Case need not be issued.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


